Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 06/08/2021.
In accordance with Applicant’s amendment, claims 21, 25, 27-28, 35-36, and 40 are amended.  Claims 21-40 are currently pending.

Response to Amendment
The 35 U.S.C. §101 and §103(a) rejection of claims 21-40 are withdrawn in response to applicant’s amendment.

Response to Arguments
Double patenting rejection:  At page of the Remarks, Applicant notes that “a terminal disclaimer is submitted herewith thereby rendering this rejection moot.”  However, the Examiner reviewed the prosecution history along with the incoming documents filed on 06/08/2021 and notes that no Terminal Disclaimer has been filed in this application.  The double patenting rejection has been reconsidered and updated accordingly in the instant office action in view of the most recent amendments.  In particular, the double patenting rejection of claims 36-39 is withdrawn in response to the amendments, however the double patenting rejection of claims 21-24, 26, 28, 34-35, and 40 is maintained.

§101 rejection:  Applicants arguments taken in combination with the amendments to independent claims 21, 35, and 40 are sufficient to overcome the §101 rejection of claims 21-40.  The Examiner agrees with Applicant’s §101 arguments raised under Step 2A Prong Two (Remarks at pg. 9, last paragraph, continued on pg. 10).  In particular, the Examiner agrees that the limitation of “in response to interactively changing a data of one of the plurality of tasks within the task bar from a first date to a second date within the single view, automatically moving a visual indicator of the associated incorporated task on the to-do list 

§103(a) rejection:  Applicants arguments taken in combination with the amendments to independent claims 21, 35, and 40 are sufficient to overcome the §103(a) rejection of claims 21-40. In particular, the Examiner agrees that Hullot et al. (US 2004/0109025), Frankel et al. (US 2006/0074844), Jenson (US Patent No. 5,570,109) and the other prior art of record does not teach limitation of “in response to interactively changing a date of one of the plurality of tasks within the task bar from a first date to a second date within the single view [comprising a calendar view and a task bar], automatically moving a visual indicator of  the associated incorporated task on the to-do list from the first date to the second date based on the changed date,” as recited and arranged in combination with the other limitations in independent claims 21, 35, and 40.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-24, 26, 28, 34-35, and 40 are rejected on the ground of nonstatutory double patenting over claims 1, 6, and 18 of U.S. Patent No. 10,489,749 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant application (as filed on 06/08/2021)
Claims of U.S. Pat. 10,489,749
(issued on 11/26/2019)
21
1
22
1
23
1
24
1
26
1
28
1
34
6
35
1
40
18


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 10,489,749 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements and therefore these claims are not patentably distinct from one another despite these slight differences.

Allowable over the prior art
Claims 21-40  are allowable over the prior art.  In particular, the prior art of record does not teach or render obvious a system comprising: a processor; and a memory coupled to the processor, the memory comprising computer executable instructions that, when executed by processor, performs a method comprising: within a single view comprising a calendar view and a task bar, displaying a plurality of tasks in the task bar, wherein the plurality of tasks are incorporated into a to-do list, wherein each of the plurality of tasks in the task bar is respectively associated with one of the plurality of incorporated tasks in the to-do list, and wherein the incorporated tasks are grouped according to which of the plurality of tasks are to be completed each day of a range of dates; and in response to interactively changing a date of one of the plurality of tasks within the task bar from a first date to a second date within the single view, automatically moving a visual indicator of  the associated incorporated task on the to-do list from the first date to the second date based on the changed date (as recited in independent claim 21) and as similarly encompassed by independent claims 35 and 40, thus rendering claims 21-40 as allowable over the prior art.  These claims are not allowed, however, because claims 21-24, 26, 28, 34-35, and 40 are rejected on the ground of nonstatutory double patenting, whereas dependent claims 25, 27, 29-33, and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bansal et al. (US 2007/0219842): discloses features for assigning and scheduling activities, including calendaring features for viewing and managing assigned activities over a time range depicted in a calendar interface (at least Figs. 2-3).
Hullot et al. (US 2004/0109025): discloses computer-implemented features for operating a calendar in a data processing system.
Norwood (US Patent Number 5,063,600): discloses features for hybrid information management for handwriting and text.
Landry, Brian et al. "Taskminder: A Context- and User-Aware To-Do List Management System". Technical report, Georgia Institute of Technology (2003):  discloses key features of a to-do list management application.
IBM-Lotus: calendaring is on the agenda. Computer Reseller News n714: p119(3). United Business Media LLC. (Dec 9, 1996):  discloses computer-based calendar and scheduling products and features, including linking entries in an Organizer Notepad to related tasks on a user’s To Do list.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
09/20/2021